Burr, J.:
Plaintiff is the owner of certain uplands, situated upon a neck of land known as Cove neck, which lies between two-, bodies of water, one of which is known as Oyster bay and the other as Cold Spring harbor, sometimes called Cold Spring bay. Plaintiff’s lands are adjacent to the last named waters. On the 30th of March, 1905, by letters patent dated on that day, the People of the State of New York granted to him the land under water in front of his uplands. These letters patent contained a recital that they were issued to him for the following purposes: “To erect on the land under water herein granted the following permanent structures, docks or buildings, to wit: Boat houses and bathing houses, jetties, bulkheads and other structures for the protection of the adjoining uplands, and a dock or docks for access between said uplands and the waters of said Cold Spring Bay, and by filling in said lands where necessary.” Thereafter he erected and maintained a boathouse and bathhouse, certain jetties, bulkheads and breakwaters for the protection of the adjoining uplands and the creation of havens and harbors, and docks for access between said uplands and the said waters. Subsequently the defendant the Town of Oyster Bay, acting through its officers and agents, tore down and demolished a part of these structures, and notified plaintiff that he must not attempt to restore or maintain the same, or any other structure between high and low-water mark in front of his uplands. Thereupon this action was *722brought to restrain the town and its officers from unlawful interference with his use of said lands, and from á judgment in plaintiff’s favor this appeal is- taken.
The town asserts its right to interfere with plaintiff’s use of said land, and to compel the removal of the structures thereon, upon thé ground, first, that there was a legally existing public highway along the foreshore-of Cove neck, and that' plaintiff’s structures constituted an interference therewith, and, second, that'1 by ' virtue of a patent from Edmund A'ndros, seigneur of Sausmarz, lieutenant and governor-general under the Duke of York, in 1677, the land under water and below high-water mark, abutting upon plaintiff’s uplands, was granted to certain freeholders therein named for the benefit of the said town, and that consequently the subsequent grant to plaintiff by the People of the State in.1905 was void. The learned court at Special Term found that there was no highwáy over plaintiff’s lands and that the Andros patent above referred to did not describe or include any part of the premises granted by the State of New York to plaintiff.
We-think that the evidence fully warrants these conclusions. If there ever was a highway along any portion of the foreshore of Cove neck, the evidence respecting its location and boundaries is too vague and indefinite to warrant the court in holding that plaintiff’s rights are affected thereby. The physical characteristics of the immediately adjoining property render it exceedingly improbable that there could have been such public highway across plaintiff’s lands. It was. conceded upon the. trial that the town had never done any work thereon. It is quite probable that from time to time people passed back and forth along the beach when the state of the tide permitted; that they dug clams there, and crossed the same to reach the waters of the harbor for purposes of fishing. But all this user was just such as might result from license.of the owners of the land, and was not of a character to establish a highway by prescription and user. (City of Buffalo v. D., L. & W. R. R. Co., 68 App. Div. 488; affd., 178 N. Y. 561.)
The other question of fact .is the more difficult one, but we are convinced, after careful consideration, that the Andros patent did not include within its metes and bounds the waters and the land under water of Cold Spring harbor, between Cove neck and Lloyd’s *723neck, which is the next easterly neck of land on the northerly shore of Long Island1. In construing the language of this patent we must keep before our thought the rule that a claimant under a gratuitous grant from the sovereign must bring himself within its clear, and unequivocal language, and that nothing will be added thereto by implication (Langdon v. Mayor, etc., 93 N. Y. 129, 145; Town of North Hempstead v. Eldridge, 111 App. Div. 789), the fact that Cold Spring harbor is not landlocked, but an open arm of Long Island Sound, and the further fact that in the Andros patent there are no words granting as appurtenances to the land described “ bays, havens and harbors,” as is the case with several of the colonial patents to the Long Island towns. (See Robins v. Ackerly, 91 N. Y. 98; Hand v. Newton, 92 id. 88; Town of Southampton v. Mecox Bay Oyster Co., 116 id. 1.) Turning then to the specific description in the Andros patent we find the statement that “ The. east bounds whereof begin, att the head of the Cold Spring.” It seems to be conceded that this is at the southerly extremity of the body of water kiiown as Cold Spring harbor, and farthest removed from the mouth thereof. The first course given is in a southerly direction. A point is the extremity of a line. If, therefore, the> east-boundary begins at the head of Cold spring and runs southerly, that fixes its northerly extremity at that point and no part of the easterly boundary line of the land granted can extend northerly therefrom. The southerly course' is declared “ to range upon the Southward line from the. Sound or Eorth Sea to the South Sea cross the Island.” While it may be possible to draw a line from Long Island Sound where it washes the northerly or northwesterly shore of Lloyd’s neck, through the head of Cold, spring to the south side of the island (and if this were done the waters of Cold Spring harbor would lie westerly of said line), what authority is there for such projection? Does not the grant clearly say that one terminus of the easterly boundary line is the head of Cold spring, and that the whole of said line to the other terminus lies south- of the starting point ? To make the. easterly boundary line run from any point on Lloyd’s neck to the South sea would make this line lie both north and south of the starting point, which is contrary to the express language thereof. The second or westerly course in *724the1 description is along the seacoast. The remaining boundaries are thus described: “then Northerly to the Easternmost extent of the Great Playnes where the line divides Hempstead and Robert Williams bounds from thence stretching Westerly along the middle of the said Playnes till it bears South from the said Robert Williams markt tree at the Point of Trees called Cantiagge, thence on a North line to the said Markt Tree, and then on a North North West line Somewhat westerly to the head of' Hempstead Harbour, on ye East side so to the Sound, and. from thence Easterly Along the Sound to the aforemenconed North and South Line which runs cross the Island by the Cold Spring aforesaid.” It is entirely clear that' the waters of Hempstead harbor are not- included in this grant, since, after reaching the head of Hempstead harbor, it proceeds along the east side thereof to tlie sound. The final course and the northerly boundary line of the land granted terminates at “the aforemenconed North and South Line which runs cross.the Island by the Cold Spring aforesaid!” ' But what is the aforementioned north and south line ? Is it not the line that we have pointed out, the northerly terminus of which was at the head of Cold spring ? If any other line is intended, at what point in that line is this course to terminate.? Shall it be at a point on .the westerly shore of Lloyd’s neck directly east of Center Island point ? Or shall it be at Lloyd’s point,.or shall it be at some place on Lloyd’s neck which is in a line drawn directly north from the head of Cold spring to the northerly boundary of the said neck, including part of the upland thereof? If either, how are we to get back to the head of Cold spring, the place of beginning ? It is true that the northerly boundary line runs “ along the Sound.” If we construe that as starting from Matinicook point on the east of Hempstead harbor, and follow the shore to the various points designated as Peacock point, Fox point, Oak Neck point, Center Island point and Cooper’s bluff, it is not, strictly speaking, an easterly line. Following the shore, it is easterly, northeasterly, south- . easterly, again northeasterly, and finally southeasterly, to the head of Cold spring. But its general tendency is toward the east, and the. construction which would include Cold Spring harbor within the metes- and bounds of the grant, would not only be subject to the same criticism, but to the additional one that when *725it finally reached the westerly shore of Lloyd’s neck or some point easterly therefrom, and directly north from the place of beginning, it would be necessary to turn at right angles and run south, or almost directly south, to reach the fixed northerly terminus of the eastern boundary at the head of Cold spring. It would' seem improbable that it could have been the intention'in the Andros patent to confer ownership of the land under the waters of this bay upon one town, whose uplands lay wholly to the west thereof, to the exclusion of another town wli.ose uplands lay wholly to the east thereof, but abutting upon the same. Still less would it be reasonable to suppose that it was intended to include therein any portion of the upland lying east of said waters. We think, therefore, that the learned court at Special Term correctly decided that the premises in question were not included within the boundaries of the Andros patent, and, if this is so, then the town has no authority to interfere with the plaintiff, and the judgment enjoining it from so doing should be affirmed, with costs.
Woodward and Jerks, JJ., concurred; Thomas, J., read for reversal, with whom Carr, J., concurred.